       Case 3:21-cr-00016-MMH-JBT Document 12 Filed 02/26/21 Page 1 of 2 PageID 49


                             kUNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                            Case No. 3:21-cr-16-MMH-JBT

MARION MICHAEL O’STEEN                                Defense Atty: Mitchell A. Stone, Esquire
                                                     Defense Atty: T. Bradley McRae, Esquire
                                                     AUSA: David Mesrobian and Kelly Karase



JUDGE              Joel B. Toomey               DATE AND TIME               2/26/2021
                   U. S. Magistrate Judge                                   4:10 p.m. – 4:40 p.m.
DEPUTY CLERK       Tracee Perrotti              TAPE/REPORTER               Digital

INTERPRETER        None present                 PRETRIAL/PROBATION          Kimberly Barrett



                                       CLERK’S MINUTES

PROCEEDINGS:                  INITIAL APPEARANCE/ARRAIGNMENT/BOND

Defendant self surrendered today on an Indictment out of Jacksonville, Florida.

Defendant is present with retained counsel Mitchell A. Stone, Esquire, and T. Bradley McRae,
Esquire.

Defendant advised of rights, charges, penalties, special assessment and forfeiture provision.

Defendant enters a plea of not guilty as to all counts of the Indictment.

Government to provide discovery by the end of the day on: March 8, 2021

Discovery motions to be filed by: April 2, 2021

Dispositive/Suppression motions to be filed by: April 2, 2021

Witness List: 3 business days prior to trial

Jencks Act Material: 3 business days prior to trial

Status: April 19, 2021 at 3:00 p.m. before the Honorable Marcia Morales Howard.


                                                                      [Continued to Page 2]
    Case 3:21-cr-00016-MMH-JBT Document 12 Filed 02/26/21 Page 2 of 2 PageID 50



Page 2
USA v. Marion Michael O’Steen
3:21-cr-16-MMH-JBT

Trial: May 3, 2021 at 9:30 a.m. before the Honorable Marcia Morales Howard.

Standing Order to enter.

Government’s oral motion for bond is GRANTED.

Unsecured Appearance Bond set in the amount of $100,000.00 with no deposit required to the
Registry of the Court.

Order Setting Conditions of Release to enter.

FILED IN OPEN COURT:
     Notice of Acceptance of General Discovery
